DETAILED ACTION                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over KAUFHOLD (US 20180260688 A1) in view of Riggs (US 20200192375 A1).

Regarding claim 1, KAUFHOLD discloses
An apparatus (Paragraph 0039, “Flying Vehicle 250 may be small (minimally requiring a payload capable of carrying the sensor and processing hardware) or large.”), comprising: 
a transceiver configured to transmit radar waves and receive reflections of the radar waves (Paragraph 0040, “As Flying Vehicle 250 flies over Area 210, it may collect data from an on-board SAR device. The collected SAR data can be uploaded or otherwise saved into a database of Collected SAR Sensor Data 115 (see also, FIG. 1)”, where an “on-board SAR device” comprises a transceiver); 
a circuit (Paragraph 0081, “Computing Device 500 may comprise any device known in the art that is capable of processing data and/or information, such as… a programmed microprocessor or microcontroller and/or peripheral integrated circuit elements, a high speed graphics processing unit, an ASIC or other integrated circuit, a hardware electronic logic circuit such as a discrete element circuit”) configured to generate data representative of a radar image based on the reflections of the radar waves received in the transceiver (Paragraph 0087, “User Interface 560 may comprise any device and/or means for rendering information to a user and/or requesting information from the user. User Interface 560 may include, for example, at least one of textual, graphical, audio, video, animation, and/or haptic elements. A textual element can be provided, for example, by a printer, monitor, display, projector, etc.”, where the output information is “a radar image based on the reflections of the radar waves received in the transceiver” ); 
at least one processing unit configured to execute instructions (Paragraph 0081, “Such a Computing Device 500 can comprise components such as one or more Network Interfaces 510, one or more Processors 530, one or more Memories 520 containing Instructions and Logic 540, one or more Input/Output (I/O) Devices 550, and one or more User Interfaces 560 coupled to the I/O Devices 550, etc.”) 
memory (Paragraph 0081, “Such a Computing Device 500 can comprise components such as one or more Network Interfaces 510, one or more Processors 530, one or more Memories 520 containing Instructions and Logic 540, one or more Input/Output (I/O) Devices 550, and one or more User Interfaces 560 coupled to the I/O Devices 550, etc.”) (Paragraph 0081, “Such a Computing Device 500 can comprise components such as one or more Network Interfaces 510, one or more Processors 530, one or more Memories 520 containing Instructions and Logic 540, one or more Input/Output (I/O) Devices 550, and one or more User Interfaces 560 coupled to the I/O Devices 550, etc.”) to generate an output of the artificial neural network having the radar image as an input (FIG. 1 depicts the neural network (i.e deep learning network) generating an output with the SAR image as an input), wherein the artificial neural network is configured to identify features in the radar image in the output (Paragraph 0058, “Embodiments of the invention can use a deep learning architecture that includes a convolutional layer, a locally connected layer, and/or a fully connected layer. A convolutional layer that convolves the input image with a set of learnable filters, each one producing one feature map in the output image.”); and 
a host interface (Fig. 5, Network Interface, 510) configured to transmit, via a wired or wireless connection to a host system (Fig. 4, Operational Use 470 control module), data representative of a description of the features identified via the artificial neural network from the radar image (Paragraph 0075, “The output of the Detector/Object Recognition Cascade 460 can be a computer readable set of images that can be or have already been paired with semantic labels, which may then be provided to an Operational Use 470 control module”).

Riggs discloses, 
at least one processing unit configured to execute instructions (Paragraph 0075, “In some embodiments, the sensor data memory may store instructions used by the sensor processor 204 for processing sensor information provided by the sensors and systems 208.”) implementing matrix computation of an artificial neural network (FIG. 3A depicts the processor performing matrix computation of the neural network; Paragraph 0129, “The image processing node, executed by the processor 204, which implements a machine learning (ML) model in a convolutional neural network (CNN), may process the image.”); 
memory (Paragraph 0232, “In accordance with at least one example of the present disclosure, a system is provided, where the system includes a memory and a processor in communication with the memory, wherein the processor executes instructions stored in the memory, which cause the processor to execute the above method, at least one aspect of the above method, or combinations thereof.”) configured to store data representative of matrices of the artificial neural network (Paragraph 0075, “Raw and/or processed sensor data may be stored in a sensor data memory storage medium. In some embodiments, the sensor data memory may store instructions used by the sensor processor 204 for processing sensor information provided by the sensors and systems 208.”, where the processed sensor data executes matrix computation using the neural network which is stored in memory). 

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify KAUFHOLD with Riggs to incorporate the features of: at least one processing unit configured to execute instructions implementing matrix computation of an artificial neural network and memory configured to store data representative of matrices of the artificial neural network. Both KAUFHOLD and Riggs are considered analogous arts as they both disclose systems and methods utilizing radar technology to recognize and identify objects. KAUFHOLD is similar to the instant application as it discloses a system implementing neural network machine learning processes to use a SAR input image to identify features of the object. KAUFHOLD already discloses the features of having a processing unit configured to execute instruction and a memory shown in the citations above. However, KAUFHOLD fails to specifically disclose at least one processing unit configured to execute instructions implementing matrix computation of an artificial neural network and memory configured to store data representative of matrices of the artificial neural network. Riggs discloses these features in the citations shown above showing the neural network performs matrix computation and such data is processed via the processor and stored in memory. Therefore, the incorporation of such features as disclosed by Riggs into the invention of KAUFHOLD would have been obvious to someone in the art prior to the effective filing date of the invention as matrix computation in a neural network is necessary to process large data sets where features are represented as vectors of the matrix.  The incorporation of such a feature would lead to a more efficient system. 


Regarding claim 2, the combination of KAUFHOLD and Riggs discloses 
The apparatus of claim 1. KAUFHOLD further discloses,  further comprising: an image sensor configured to generate data representative of an optical image of a scene corresponding to the radar image (Paragraph 0083, “Input/Output (I/O) Device 550 may comprise any sensory-oriented input and/or output device known in the art...video camera, camera, scanner, printer, vibrator, tactile simulator, and/or tactile pad, optionally including a communications port for communication with other components in Computing Device 500.”). However KAUFHOLD fails to discloses, wherein the memory comprises random access memory is configured to store the data representative of the optical image as part of the input to the artificial neural network.

Riggs discloses, 
wherein the memory comprises random access memory is configured to store the data representative of the optical image (Paragraph 0105, “By way of example, storage device(s) 278 may be disk drives, optical storage devices, solid-state storage devices such as a random access memory (“RAM”) and/or a read-only memory (“ROM”), which can be programmable, flash-updateable and/or the like.”) as part of the input to the artificial neural network  (Paragraph 0119, “In accordance with embodiments of the present disclosure, the autonomous vehicle model generation system 416 may receive one or more images, for example images 412, from one or more of a fleet vehicle 404A-B and/or a fleet vehicle 408. The images may be captured by an image capture device, such as the previously described camera for instance, and communicated to the autonomous vehicle model generation system 416 via the communication network 407.”, where Fig. 4 shows that the images 412 are inputs to the neural network).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify KAUFHOLD with Riggs to incorporate the features of: wherein the memory comprises random access memory is configured to store the data representative of the optical image as part of the input to the artificial neural network. Both KAUFHOLD and Riggs are considered analogous arts as they both disclose systems and methods utilizing radar technology to recognize and identify objects. KAUFHOLD is similar to the instant application as it discloses a system implement neural network machine learning processes to use a SAR input image to identify features of the object. KAUFHOLD already discloses the features of having a processing unit configured to execute instruction and a memory shown in the citations above. However, KAUFHOLD fails to specifically disclose wherein the memory comprises random access memory is configured to store the data representative of the optical image as part of the input to the artificial neural network. Riggs discloses these features in the citations shown above. Therefore, the incorporation of such features as disclosed by Riggs into the invention of KAUFHOLD would have been obvious to someone in the art prior to the effective filing date of the invention as such features would allow for an optical image captured by the sensor and stored in memory to be used by the neural network to help in feature classification and identification.

Regarding claim 3, KAUFHOLD further discloses
The apparatus of claim 2, wherein the at least one processing unit is formed on an integrated circuit die as a Field-Programmable Gate Array (FPGA) or Application Specific Integrated circuit (ASIC) (Paragraph 0086, “In certain embodiments, the processor can be dedicated purpose device, such as an Application Specific Integrated Circuit (ASIC), a high speed Graphics Processing Unit (GPU) or a Field Programmable Gate Array (FPGA) that has been designed to implement in its hardware and/or firmware at least a part of an embodiment disclosed herein.”); the random access memory (Paragraph 0082, “Memory 520 can be any type of apparatus known in the art that is capable of storing analog or digital information, such as instructions and/or data. Examples include a non-volatile memory, volatile memory, Random Access Memory, RAM”) is formed on one or more integrated circuit dies (Paragraph 0081, “a programmed microprocessor or microcontroller and/or peripheral integrated circuit elements, a high speed graphics processing unit, an ASIC or other integrated circuit, a hardware electronic logic circuit such as a discrete element circuit, and/or a programmable logic device such as a PLD, PLA, FPGA, or PAL, or the like, etc.”); and the at least one processing unit and the random access memory are packaged in a same integrated circuit device (Paragraph 0086, “In certain embodiments, the processor can be dedicated purpose device, such as an Application Specific Integrated Circuit (ASIC)”).

Regarding claim 4, KAUFHOLD further discloses
The apparatus of claim 3, wherein the image sensor is formed on an integrated circuit die and packaged in the same integrated circuit device that contains the random access memory (Paragraph 0086, “Processor 530 may comprise a device and/or set of machine-readable instructions [i.e. RAM] for performing one or more predetermined tasks... In certain embodiments, the processor can be dedicated purpose device, such as an Application Specific Integrated Circuit (ASIC), a high speed Graphics Processing Unit (GPU) or a Field Programmable Gate Array (FPGA) that has been designed to implement in its hardware and/or firmware at least a part of an embodiment disclosed herein.”)

Regarding claim 5, KAUFHOLD further discloses
The apparatus of claim 4, wherein at least portion of the circuit configured to generate the data representative of the radar image is packaged within the same integrated circuit device that contains the random access memory (Paragraph 0086, “Processor 530 may comprise a device and/or set of machine-readable instructions [i.e. RAM] for performing one or more predetermined tasks... In certain embodiments, the processor can be dedicated purpose device, such as an Application Specific Integrated Circuit (ASIC), a high speed Graphics Processing Unit (GPU) or a Field Programmable Gate Array (FPGA) that has been designed to implement in its hardware and/or firmware at least a part of an embodiment disclosed herein.”).

Regarding claim 6, the combination of KAUFHOLD and Riggs discloses
The apparatus of claim 5. KAUFHOLD further discloses [Note: what KAUFHOLD fails to disclose is strikethrough], wherein the data representative of the radar image (FIG. 1 SAR image data, 126) (Paragraph 0086, “Processor 530 may comprise a device and/or set of machine-readable instructions [i.e. RAM] for performing one or more predetermined tasks... In certain embodiments, the processor can be dedicated purpose device, such as an Application Specific Integrated Circuit (ASIC), a high speed Graphics Processing Unit (GPU) or a Field Programmable Gate Array (FPGA) that has been designed to implement in its hardware and/or firmware at least a part of an embodiment disclosed herein.”) as the input to the artificial neural network (FIG. 1 depicts the SAR image data, 126 as input to the machine learning network (i.e. neural network)).

Riggs discloses, 
wherein the data representative of the optical image (FIG. 4, images 412) are generated and consumed within the integrated circuit device (Paragraph 0090, “By way of example, the controller/microprocessor may comprise a specially configured Application Specific Integrated Circuit (ASIC) or other integrated circuit, a digital signal processor(s), a controller, a hardwired electronic or logic circuit, a programmable logic device or gate array, a special purpose computer, or the like.”) as the input to the artificial neural network (Paragraph 0119, “In accordance with embodiments of the present disclosure, the autonomous vehicle model generation system 416 may receive one or more images, for example images 412, from one or more of a fleet vehicle 404A-B and/or a fleet vehicle 408. The images may be captured by an image capture device, such as the previously described camera for instance, and communicated to the autonomous vehicle model generation system 416 via the communication network 407.”, where Fig. 4 shows that the images 412 are inputs to the neural network).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify KAUFHOLD with Riggs to incorporate the features of: wherein the data representative of the optical image are generated and consumed within the integrated circuit device as the input to the artificial neural network. Both KAUFHOLD and Riggs are considered analogous arts as they both disclose systems and methods utilizing radar technology to recognize and identify objects. KAUFHOLD is similar to the instant application as it discloses a system implement neural network machine learning processes to use a SAR input image to identify features of the object. However, KAUFHOLD fails to specifically disclose wherein the data representative of the optical image are generated and consumed within the integrated circuit device as the input to the artificial neural network. Riggs discloses these features in the citations shown above. Therefore, the incorporation of such features as disclosed by Riggs into the invention of KAUFHOLD would have been obvious to someone in the art prior to the effective filing date of the invention as the use of an optical image captured from a camera would be an additional training data set utilized by the machine learning software to more efficiently train the neural network to identify objects.

Regarding claim 7, KAUFHOLD further discloses 
The apparatus of claim 3, wherein the image sensor (Fig. 5, I/0, 552) and the circuit configured to generate the data representative of the radar image to have separate connections to write image data into the random access memory concurrently (Fig. 5 depicts the connections between the memory (i.e. RAM), where the image sensor (I/O) and the circuit configured to generate data representative of the radar image (User Interface) all to have separate connections to the memory; Paragraph 0086, “A processor can function as a central processing unit, local controller, remote controller, parallel controller, and/or distributed controller, etc...such as an Application Specific Integrated Circuit (ASIC), a high speed Graphics Processing Unit (GPU) or a Field Programmable Gate Array (FPGA) that has been designed to implement in its hardware and/or firmware at least a part of an embodiment disclosed herein.”).

Regarding claim 8, KAUFHOLD further discloses
The apparatus of claim 3, wherein the Field-Programmable Gate Array (FPGA) or Application Specific Integrated circuit (ASIC) (Paragraph 0086, “Processor 530 may comprise a device and/or set of machine-readable instructions for performing one or more predetermined tasks... In certain embodiments, the processor can be dedicated purpose device, such as an Application Specific Integrated Circuit (ASIC), a high speed Graphics Processing Unit (GPU) or a Field Programmable Gate Array (FPGA) that has been designed to implement in its hardware and/or firmware at least a part of an embodiment disclosed herein.”) implements a Deep Learning Accelerator, the Deep Learning Accelerator comprising the at least one processing unit (Paragraph 0014, “Specifically, embodiments of the invention receive a data stream from SAR sensors and use a deep neural network (“DNN”) to convert the received data into a set of semantic labels, where each semantic label corresponds to an object in the SAR data stream that the DNN has identified. Processing units running the DNN are collocated onboard an airborne vehicle along with the SAR sensor(s). The processing units are configured with powerful, high-speed graphics processing units (“CPUs”) or field-programmable gate arrays (“FPGAs”) that are low in size, weight, and power requirements.”), and a control unit configured to load the instructions from the random access memory for execution (Paragraph 0081, “Computing Device 500 may comprise any device known in the art that is capable of processing data and/or information, such as any general purpose and/or special purpose computer, including as a personal computer, workstation, server, minicomputer, mainframe, supercomputer, computer terminal, laptop, tablet computer (such as an iPad), wearable computer, mobile terminal, Bluetooth device, communicator, smart phone (such as an iPhone, Android device, or BlackBerry), a programmed microprocessor or microcontroller and/or peripheral integrated circuit elements”).

Regarding claim 10, the same cited section and rational as corresponding system claim 1 is applied. 

Regarding claim 11, KAUFHOLD further discloses
The method of claim 10, wherein the description includes an identifier of a feature, a classification of the feature, a portion extracted from the radar image showing the feature, an orientation of an object represented by the feature, a position of the object, or a speed of the object, or any combination therein (Paragraph 0075, “The output of the Detector/Object Recognition Cascade 460 can be a computer readable set of images that can be or have already been paired with semantic labels, which may then be provided to an Operational Use 470 control module,”).

Regarding claim 12, the combination of KAUFHOLD and Riggs discloses
The method of claim 11. KAUFHOLD further discloses [Note: what KAUFHOLD fails to disclose is strike-through], further comprising: capturing an optical image of a scene corresponding to the radar image (Paragraph 0083, “Input/Output (I/O) Device 550 may comprise any sensory-oriented input and/or output device known in the art, such as an audio, visual, haptic, olfactory, and/or taste-oriented device, including, for example, a monitor, display, projector, overhead display, keyboard, keypad, mouse, trackball, joystick, gamepad, wheel, touchpad, touch panel, pointing device, microphone, speaker, video camera, camera, scanner, printer, vibrator, tactile simulator, and/or tactile pad, optionally including a communications port for communication with other components in Computing Device 500.”); 

Riggs discloses, 
writing data representative of the optical image (Fig. 2A, image data, 216) into random access memory (Paragraph 0075, “In any event, the sensor data memory may be a disk drive, optical storage device, solid-state storage device such as a random access memory (“RAM”) and/or a read-only memory (“ROM”), which can be programmable, flash-updateable, and/or the like.”) of the radar as part of the input to the artificial neural network (FIG. 4 depicts the image data as input into the neural network 460). 

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify KAUFHOLD with Riggs to incorporate the features of: writing data representative of the optical image into random access memory of the radar as part of the input to the artificial neural network. Both KAUFHOLD and Riggs are considered analogous arts as they both disclose systems and methods utilizing radar technology to recognize and identify objects. KAUFHOLD is similar to the instant application as it discloses a system implement neural network machine learning processes to use a SAR input image to identify features of the object. KAUFHOLD already discloses the features of having a processing unit configured to execute instruction and a memory shown in the citations above. However, KAUFHOLD fails to specifically disclose writing data representative of the optical image into random access memory of the radar as part of the input to the artificial neural network. Riggs discloses these features in the citations shown above. Therefore, the incorporation of such features as disclosed by Riggs into the invention of KAUFHOLD would have been obvious to someone in the art prior to the effective filing date of the invention as the use of an optical image captured from a camera would be an additional training data set, stored in memory, and utilized by the machine learning software to more efficiently train the neural network to identify objects.

Regarding claim 13, KAUFHOLD further discloses
The method of claim 12, further comprising: writing the data representative of the radar image (FIG. 1 SAR image data, 126) into the random access memory of the radar (Paragraph 0086, “Processor 530 may comprise a device and/or set of machine-readable instructions [i.e. RAM] for performing one or more predetermined tasks... In certain embodiments, the processor can be dedicated purpose device, such as an Application Specific Integrated Circuit (ASIC), a high speed Graphics Processing Unit (GPU) or a Field Programmable Gate Array (FPGA) that has been designed to implement in its hardware and/or firmware at least a part of an embodiment disclosed herein.”) as part of the input to the artificial neural network (FIG. 1 depicts the SAR image data, 126 as input to the machine learning network (i.e. neural network) in parallel with the writing of the data representative of the optical image into the random access memory (Fig. 5 depicts the connections between the memory (i.e. RAM), where the image sensor (I/O) and the circuit configured to generate data representative of the radar image (User Interface) all to have separate connections to the memory; Paragraph 0086, “A processor can function as a central processing unit, local controller, remote controller, parallel controller, and/or distributed controller,”, where “parallel controller” is able to write the data from different streams of input images (optical and radar) into the RAM in parallel. KAUFHOLD already discloses that camera images can also be input into the network).


Regarding claim 14, the combination of KAUFHOLD and Riggs discloses 
The method of claim 13. KAUFHOLD further discloses [Note: what KAUFHOLD fails to disclose is strike-though],  further comprising: storing the input in the radar for a predetermined period of time after the transmitting of the data representative of the description to the host system (Paragraph 0075, “The output of the Detector/Object Recognition Cascade 460 can be a computer readable set of images that can be or have already been paired with semantic labels, which may then be provided to an Operational Use 470 control module, where the semantic labels corresponding to recognized objects can be used by a number of operational applications, including surveillance, logging etc.”, where logging includes storing the data for a predetermined period of time); receiving, within the predetermined period of time, a request from the host system (Paragraph 0087, “User Interface 560 may comprise any device and/or means for rendering information to a user and/or requesting information from the user.”); transmitting the input to the host (Paragraph 0087, “User Interface 560 may comprise any device and/or means for rendering information to a user and/or requesting information from the user.”); 

Riggs discloses 
erasing the input from the radar after the predetermined period of time (Paragraph 0107, “The computer-readable storage media/reader 280 can further be connected to a computer-readable storage medium, together (and, optionally, in combination with storage device(s) 278) comprehensively representing remote, local, fixed, and/or removable storage devices plus storage media for temporarily and/or more permanently containing computer-readable information. The communications system 282 may permit data to be exchanged with a network and/or any other computer described above with respect to the computer environments described herein.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify KAUFHOLD with Riggs to incorporate the features of: erasing the input from the radar after the predetermined period of time. Both KAUFHOLD and Riggs are considered analogous arts as they both disclose systems and methods utilizing radar technology to recognize and identify objects. KAUFHOLD is similar to the instant application as it discloses a system implement neural network machine learning processes to use a SAR input image to identify features of the object. KAUFHOLD already discloses the features of having a processing unit configured to execute instruction and a memory shown in the citations above. However, KAUFHOLD fails to specifically disclose erasing the input from the radar after the predetermined period of time. Riggs discloses these features in the citations shown above. Therefore, the incorporation of such features as disclosed by Riggs into the invention of KAUFHOLD would have been obvious to someone in the art prior to the effective filing date of the invention as the use of a temporary memory would allow for available storage space in the memory for other data and instructions for the processes performed by the processor.

Regarding claim 15, the same cited section and rationale as claims 1 and 3 are applied. 

Regarding claim 16, KAUFHOLD further discloses
The device of claim 15, wherein the device is configured within a single integrated circuit package (Paragraph 0069, “Each of the memory units may comprise any number of different physical memory devices or they together may comprise a single memory device. Any memory device may be a shared memory.”; and Paragraph 0086, “In certain embodiments, the processor can be dedicated purpose device, such as an Application Specific Integrated Circuit (ASIC), a high speed Graphics Processing Unit (GPU) or a Field Programmable Gate Array (FPGA) that has been designed to implement in its hardware and/or firmware at least a part of an embodiment disclosed herein.”).

Regarding claim 17, the combination of KAUFHOLD and Riggs discloses
The device of claim 16. KAUFHOLD further discloses [Note: what KAUFHOLD fails to disclose is strike-through], further comprising: an image sensor (FIG. 5, I/O) connected in the integrated circuit package (FIG. 5 depicts the I/O connected to the processor 530, where the processor can be a ASIC as stated in paragraph 0069) and configured to generate data representative of an optical image of a scene corresponding to the radar image (Paragraph 0083, “Input/Output (I/O) Device 550 may comprise any sensory-oriented input and/or output device known in the art, such as an audio, visual, haptic, olfactory, and/or taste-oriented device, including, for example, a monitor, display, projector, overhead display, keyboard, keypad, mouse, trackball, joystick, gamepad, wheel, touchpad, touch panel, pointing device, microphone, speaker, video camera, camera”, where the input images using other sensors such as the camera would correspond to the same scene as the radar image)

Riggs discloses, 
and to write the data representative of the optical image (Fig. 4, the data representative of the optical images, 412, which are processed after 456) into the random access memory (Paragraph 0253, “A computer-readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. More specific examples (a non-exhaustive list) of the computer-readable storage medium would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM)”) as part of the input to the artificial neural network (FIG. 4 depicts the optical images, 412, as input to the neural network, 460).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify KAUFHOLD with Riggs to incorporate the features of: and to write the data representative of the optical image into the random access memory as part of the input to the artificial neural network. Both KAUFHOLD and Riggs are considered analogous arts as they both disclose systems and methods utilizing radar technology to recognize and identify objects. KAUFHOLD is similar to the instant application as it discloses a system implement neural network machine learning processes to use a SAR input image to identify features of the object. KAUFHOLD already discloses the features of having a processing unit configured to execute instruction and a memory shown in the citations above. However, KAUFHOLD fails to specifically disclose: and to write the data representative of the optical image into the random access memory as part of the input to the artificial neural network. Riggs discloses these features in the citations shown above. Therefore, the incorporation of such features as disclosed by Riggs into the invention of KAUFHOLD would have been obvious to someone in the art prior to the effective filing date of the invention as the use of an optical image captured from a camera would be an additional training data set, stored in memory, and utilized by the machine learning software to more efficiently train the neural network to identify objects.

Regarding claim 18, KAUFHOLD further discloses
The device of claim 17, wherein the artificial neural network is configured to identify a classification of an feature, a portion extracted from the radar image showing the feature, or an orientation of an item represented by the feature, or any combination therein (Paragraph 0084, “Instructions and Logic 540 may comprise directions adapted to cause a machine, such as Computing Device 500, to perform one or more particular activities, operations, or functions. The directions, which can sometimes comprise an entity called a “kernel”, “operating system”, “program”, “application”, “utility”, “subroutine”, “script”, “macro”, “file”, “project”, “module”, “library”, “class”, “object”, or “Application Programming Interface,” etc., can be embodied as machine code, source code, object code, compiled code, assembled code, interpretable code, and/or executable code, etc., in hardware, firmware, and/or software.”).

Regarding claim 19, KAUFHOLD further discloses
The device of claim 17, further comprising: a first connection between the random access memory and the image sensor (FIG. 5 depicts a first connection between the memory and the I/O (i.e. image sensor)); and a second connection between the random access memory and the circuit configured to generate the data representative of the radar image (FIG. 5 depicts a second connection between the memory and the user interface (i.e. circuit configured to generate data representative of the radar image).

Regarding claim 20, KAUFHOLD further discloses
The device of claim 19, further comprising: a third connection between the random access memory and the Field- Programmable Gate Array (FPGA) or Application Specific Integrated circuit (ASIC) (FIG. 5 depicts a third connection between memory and the processor (i.e. ASIC)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KAUFHOLD (US 20180260688 A1) in view of Riggs (US 20200192375 A1) further in view of Kenney (US 20190370644 A1).

Regarding claim 9, the combination of KAUFHOLD and Riggs discloses 
The apparatus of claim 8. However, the combination of KAUFHOLD and Riggs fails to specifically disclose, wherein the at least one processing unit includes a matrix-matrix unit configured to operate on two matrix operands of an instruction; wherein the matrix-matrix unit includes a plurality of matrix-vector units configured to operate in parallel; wherein each of the plurality of matrix-vector units includes a plurality of vector- vector units configured to operate in parallel; and wherein each of the plurality of vector-vector units includes a plurality of multiply- accumulate units configured to operate in parallel.

Kenney discloses, 
wherein the at least one processing unit (Paragraph 0006, “The processing system comprises at least one photonic processor and at least one non-transitory computer-readable medium comprising instructions.”) includes a matrix-matrix unit configured to operate on two matrix operands of an instruction (Paragraph 0118, “Additionally, while the photonic processor 1-103 performs vector-matrix multiplication, where a vector is multiplied by a matrix by passing the optical signals through the array of VBSs, the photonic processor 1-103 may also be used to perform matrix-matrix multiplication.”); wherein the matrix-matrix unit includes a plurality of matrix-vector units configured to operate in parallel (Paragraph 0181, “A photonic processor can complete the matrix-matrix product MX one column vector at a time with a total of m matrix-vector products. The computation can be distributed among multiple photonic processors as the computation is a linear operation, which is perfectly parallelizable, e.g., any one matrix-vector product output does not depend on the results of the other matrix-vector products.”); wherein each of the plurality of matrix-vector units includes a plurality of vector- vector units configured to operate in parallel (Paragraph 0181, “A photonic processor can complete the matrix-matrix product MX one column vector at a time with a total of m matrix-vector products. The computation can be distributed among multiple photonic processors as the computation is a linear operation, which is perfectly parallelizable, e.g., any one matrix-vector product output does not depend on the results of the other matrix-vector products.”); and wherein each of the plurality of vector-vector units includes a plurality of multiply- accumulate units configured to operate in parallel (Paragraph 0181, “The computation can be distributed among multiple photonic processors as the computation is a linear operation, which is perfectly parallelizable, e.g., any one matrix-vector product output does not depend on the results of the other matrix-vector products. Alternatively, the computation can be performed by a single photonic processor serially over time, e.g., by performing each matrix-vector product one at a time and combining the results digitally after performing all of the individual matrix-vector multiplications to determine the result of the matrix-matrix product (e.g., by storing the results in an appropriate memory configuration).”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of KAUFHOLD and Riggs with Kenney to incorporate the features of: wherein the at least one processing unit includes a matrix-matrix unit configured to operate on two matrix operands of an instruction; wherein the matrix-matrix unit includes a plurality of matrix-vector units configured to operate in parallel; wherein each of the plurality of matrix-vector units includes a plurality of vector- vector units configured to operate in parallel; and wherein each of the plurality of vector-vector units includes a plurality of multiply- accumulate units configured to operate in parallel. KAUFHOLD, Riggs and Kenney are considered analogous arts as they all disclose systems and methods of convolutional neural networks using input matrices. KAUFHOLD and RIGGS are similar to the instant application as they discloses a system implementing neural network machine learning processes to use an input image to identify features of the object. However, the combination of KAUFHOLD and Riggs fails to specifically disclose wherein the at least one processing unit includes a matrix-matrix unit configured to operate on two matrix operands of an instruction; wherein the matrix-matrix unit includes a plurality of matrix-vector units configured to operate in parallel; wherein each of the plurality of matrix-vector units includes a plurality of vector- vector units configured to operate in parallel; and wherein each of the plurality of vector-vector units includes a plurality of multiply- accumulate units configured to operate in parallel. Kenney discloses these features in the citations shown above. Therefore, the incorporation of such features as disclosed by Kenney into the invention of KAUFHOLD and Riggs would have been obvious to someone in the art prior to the effective filing date of the invention as the incorporation of such features allow for more robust and efficient computation of large data sets used by a neural network to identify targets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/
Examiner, Art Unit 3648                                                                                                                                                                                           
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648